  

Exhibit 10.1

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”), dated effective May 1, 2016, is by and
between Creative Medical Technologies, Inc., a Nevada corporation (the
“Borrower”), and Creative Medical Health, Inc., a Delaware corporation (the
“Lender”). The Lender and the Borrower will be individually referred to as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Borrower entered into a Loan Agreement dated February 2, 2016,
under which the Borrower borrowed $50,000 from the Lender prior to the effective
date of this Agreement (the “Original Loan Agreement”);

 

WHEREAS, the Borrower has indicated that it wishes to borrow up to an additional
$50,000 through a series of loan advances (each a “Loan Advance”) by the Lender
to the Borrower as provided herein; and

 

WHEREAS, the Parties desire that the Lender will loan the Borrower money to be
used to continue to launch the proposed business of the Borrower.

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as set
forth below.

 

1.          Loan of Funds. In one or more Loan Advances, the Lender shall loan
to the Borrower $50,000.00 (the “Loaned Funds”). The Loan Advances shall be made
by the Lender upon written request of the Borrower and based upon the
availability of funds by the Lender. The rights of the parties in the Loaned
Funds and the terms under this Agreement and the Original Loan Agreement shall
be pari pasu and neither loan shall be senior, or grant rights superior, to the
other loan.

 

2.          Principal. Upon receipt of funds from the Lender, the Borrower
promises unconditionally to pay to the order of the Lender the aggregate
principal amount of the Loaned Funds represented by each Loan Advance, together
with interest pursuant to this Agreement and the corresponding promissory note
documenting the Loan Amount. Repayment of the Loan Amount shall be subject to
the terms and conditions of the 8% Promissory Note attached hereto as Exhibit 1
(the “Note”).

 

3.          Interest Rate. The rate of simple interest for the Loan Amount shall
be 8% per annum and will be due as provided in the Note. The Note will be due as
set forth therein (the “Maturity Date”). Interest shall be calculated on the
basis of a year of 365 days applied to the actual days on which there exists an
unpaid balance under the Note. Interest on the Note shall be payable on the
Maturity Date. In addition, the Borrower shall repay the entire principal of the
Loan Amount as well as all accrued interest according to the terms of this
Agreement and the Note on the Maturity Date.

 

4.          Retroactive Effectiveness. This Agreement shall be effective
retroactive to May 1, 2016, and shall be binding upon any funds advanced by CMH
since that date as provided in this Agreement.

 

5.          Representations and Warranties.

 

The Borrower represents and warrants to the Lender as follows:

  

 

 

 

5.1           Powers and Authority. The Borrower has all necessary power to
carry on its present business and has full right, power and authority to enter
into this Agreement, to make the borrowings herein provided for, and otherwise
perform and to consummate the transactions contemplated hereby.

 

5.2           No Conflicts. This Agreement does not, and the performance or
observance by the Borrower of any of the matters and things herein provided for
will not, constitute an event of default, or event which with the lapse of time,
the giving of notice or both, would constitute an event of default under any
agreement to which it is a party or by which it is bound.

 

5.3           Corporate Organization. The Borrower is a duly organized and
validly existing under its jurisdiction of organization.

 

5.4           Corporate Authorization. The board of directors of the Borrower
has authorized the execution and performance of this Agreement.

 

6.         Successors and Assigns; Assignment.  Except as otherwise expressly
provided herein, the provisions hereof inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
Parties hereto.  Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the Parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.  The Borrower may not
assign this Agreement or any of the rights or obligations referenced herein
without the prior written consent of the Lender. The Lender may assign this
Agreement, in whole or in part, without the prior consent of the Borrower, and
any assignee of this Agreement shall inure to all of the rights of the Lender
hereunder.

 

7.         Default Notice. Upon the occurrence of a breach of this Agreement,
the defaulting party is entitled to receive written notice specifying the
breach. Such notice shall be sent immediately upon discovery of the breach. The
defaulting party shall then be entitled to 30 days in which to cure the problem.
Events of Default are defined in the Note, which is incorporated herein by this
reference.

 

8.         Rights and Remedies upon Default. Upon the occurrence of an Event of
Default the Lender (acting upon the written instruction and at the direction of
the Required Majority, as defined in the Security Agreement) may exercise any
and all rights and remedies available in the Notes and the Security Agreement,
and available in law, in equity or otherwise.

 

  9.         Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Agreement.  Except as otherwise indicated, all references herein to Sections
refer to Sections hereof.

 

10.         Binding Agreement; Survival. This Agreement shall bind and inure to
the benefit of both parties, and except as otherwise expressly provided to the
contrary herein, each of their respective heirs, successors and assigns.

 

11.         Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Lender, upon any breach or default of the
Borrower under this Agreement shall impair any such right, power, or remedy of
the Lender nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default therefore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to the Lender, shall be cumulative and not alternative.

 

2 

 

  

12.         Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the language used in
this Agreement has been chosen by the parties to express their mutual intent.
Accordingly, no rules of strict construction will be applied against any party
with respect to this Agreement.

 

13.         Cumulative Rights. No delay on the part of the Lender in the
exercise of any power or right under this Agreement or under any other
instrument executed pursuant to this Agreement shall operate as a waiver of any
such power or right, nor shall a single or partial exercise of any power or
right preclude other or further exercise of such power or right or the exercise
of any other power or right.

 

14.         Payments Free of Taxes, Etc. All payments made by the Borrower under
this Agreement shall be made by the Borrower free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions,
and withholdings. In addition, the Borrower shall pay upon demand any stamp or
other taxes, levies or charges of any jurisdiction with respect to the
execution, delivery, registration, performance, and enforcement of this
Agreement. Upon request by the Lender, the Borrower shall furnish evidence
satisfactory to the Lender that all requisite authorizations and approvals by,
and notices to and filings with, governmental authorities and regulatory bodies
have been obtained and made and that all requisite taxes, levies, and charges
have been paid.

 

15.         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

16.         Other Interpretive Provisions. References in this Agreement to any
document, instrument or agreement (a) includes all exhibits, schedules, and
other attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “include” and “including” and words of
similar import when used in this Agreement shall not be construed to be limiting
or exclusive.

 

17.         No Oral Modification or Waivers. The terms herein may not be
modified or waived orally, but only by an instrument in writing signed by the
party against which enforcement of the modification or waiver is sought.

 

18.         Attorney Fees. In the event of any suit or action to enforce or
interpret any provision of this Agreement or otherwise arising out of this
Agreement, the prevailing party is entitled to recover, in addition to other
direct incremental costs, reasonable attorney fees in connection with the suit,
action, or arbitration, and in any appeals.

 

19.         Governing Law; Jurisdiction; Venue. This Note, and all matters
arising directly and indirectly herefrom, shall be governed in all respects by
the laws of the State of Nevada as such laws are applied to agreements between
parties in Nevada.

 

20.         Entire Agreement; Integration Clause. This Agreement sets forth the
entire agreement and understandings of the parties hereto with respect to this
transaction, and this Agreement supersedes and nullifies all other agreements
made between the parties hereto.

 

3 

 

  

21.         Counterparts. This Agreement may be executed in as many counterpart
copies as may be required. All counterparts shall collectively constitute a
single agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

4 

 

  

SIGNATURE PAGE

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement respectively
as of the date set forth below.

 

BORROWER: Creative Medical Technologies, Inc.     June 6, 2016 By /s/ Timothy
Warbington     Timothy Warbington, President     LENDER: Creative Medical
Health, Inc.     June 6, 2016 By /s/ Donald Dickerson     Donald Dickerson,
Chief Financial Officer

 

5 

 

  

Exhibit 1

[8% Promissory Note]

 

See Attached

 

6 

